Citation Nr: 1634909	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  11-29 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability (previously adjudicated as posttraumatic stress disorder (PTSD)), to include depression and PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from June 1976 to June 1979, with subsequent unverified periods of service in the Army National Guard from November 1982 to October 1993.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The reopened issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the June 2004 rating decision, the RO denied service connection for PTSD on the bases that there was no diagnosis of or treatment for PTSD demonstrated in the record. 

2.  Evidence received since the June 2004 rating decision relates to the previously unestablished fact of a currently diagnosed psychiatric disability that provides a reasonable possibility of substantiating the service connection claim for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision denying service connection for an acquired psychiatric disability (previously adjudicated as PTSD) became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

 2.  New and material evidence has been received to reopen service connection for an acquired psychiatric disability, to include depression and PTSD.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  For reasons explained below, the Board finds the service connection claim for a psychiatric disability to be reopened by way of the submission of new and material evidence and is remanding the reopened claim for further development; therefore, no further discussion regarding VCAA notice or assistance duties is required at this time.

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Analysis of Reopening Service Connection for an Acquired Psychiatric Disability

In the June 2004 rating decision, the RO denied service connection for PTSD on the bases that there was no diagnosis of or treatment for PTSD.  In June 2004, the Veteran was notified of that rating decision and provided notice of procedural and appellate rights.  Because the Veteran did not appeal the June 2004 rating decision within one year of that notice, and no additional evidence was received within one year of that notice, the June 2004 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the June 2004 rating decision, the Board finds that the additional evidence qualifies as new and material evidence to reopen service connection for an acquired psychiatric disability.  VA treatment records dated from July 2010 to April 2011 and private treatment records dated in January 2004 that were added to the record include psychiatric diagnoses of depression (i.e., major depressive illness or depressive disorder not otherwise specified) and PTSD.  The treatment records showing diagnosis of a psychiatric disability are new to the claims file, are presumed credible for the limited purpose of reopening the claim, and address the ground of the prior denial, so raise a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for an acquired psychiatric disability, to include PTSD and MDD.  See 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disability, to include depression and PTSD, is granted. 


REMAND

The reopened issue of service connection for an acquired psychiatric disability, to include depression and PTSD, is remanded for verification of the periods of active duty, active duty for training, and inactive duty training during the Veteran's National Guard service from November 1982 to October 1993 and for National Guard service treatment records.  The Veteran alleges that the current psychiatric disability is related to active service while in the National Guard; however, no attempt to verify the dates of active duty and active duty for training or obtain National Guard service treatment records has been made.  For these reasons, remand is needed.     

Accordingly, the reopened issue of service connection for an acquired psychiatric disability, to include depression and PTSD, is REMANDED for the following actions:

1.  Verify the Veteran's periods (i.e., dates) of active duty, active duty for training, and inactive duty training in the Army National Guard of Tennessee from November 1982 to October 1993.  

2.  Request all National Guard service treatment records and associate them with the record.  

Any negative responses should be properly documented in the record, and the procedures outlined in 
38 C.F.R. § 3.159(e) should be followed.

3.  Thereafter, the remanded issue of service connection for an acquired psychiatric disability should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


